Title: From George Washington to James Bowdoin, 14 June 1780
From: Washington, George
To: Bowdoin, James



Dr Sir
Head qrs Springfield in Jersey, June 14. 1780

I have received Your Two favors of the 29th & 31st of last Month, with the plan referred to, and have to return You my warmest thanks for the same & for your very kind & polite attention to my request. The plan & table of reference are very intelligible and satisfactory—and convey a clear idea of many points, about which I was uninformed before. These may be of great use—and from the manner and the person, the accounts were obtained with respect to the Fortifications, I have no doubt of their accuracy as to these, at the time to which they relate. The place appears to be very strong & to have had much attention paid to it’s security latterly. I am in hopes from the measures General Heath has taken, that he will be able to procure intelligence of it’s improvements and force to a late period.
With respect to Charles Town—although I have received no Official advices of it on our part—the loss of it seems placed beyond doubt. The Articles of Capitulation are published in a York Gazette Extraordinary by Authority, which were signed the 12 of May, with all the preliminary negotiations between the Commanders. The Garrison, at least the part denominated Continental, are prisoners of War. This is a severe blow; but not such as will ruin us, if we exert ourselves virtuously and as we are able. Something like it seems to have been necessary, to rouse us from the more than thrice unaccountable state of security in which we

were sunk. Heaven Grant the blow may have this effect. If it should, the misfortune may prove a benefit and the means of saving us.
On Tuesday night the Enemy landed at Elizabeth Town point, with all the force they could draw from New York & it’s dependencies under the command of General Knyphausen, and proceeded the next morning into the Country about Seven miles, within half a mile of this place. At night they retired to the point of debarkation, where they have remained ever since. In their advance they were most spiritedly opposed by the Jersey Troops who lay in the Neighbourhood—and by such of the Militia as had an opportunity from their situation and the suddenness of the occasion, to turn out; and there is reason to believe they were a good deal galled. Brigadier Genl Stirling, it seems from good authority, was wounded in the thigh by our picket soon after they debarked. This movement of the Enemy brought the Army to this post on Wednesday last. The cause which justifies this Insulting manuvre on their part, most deeply affects the honor of the States—a vindication of which could not be attempted in the present situation of the Army, without most eminently hazarding their security—at least so far as it might depend upon the safety of the latter. Such is our weak—diminished condition. Our character—our interest—our all that is dear demand, that the States should without the least delay, fill their Battallions according to their established complement. If this is not done, we cannot cooperate with the force so generously coming from our Ally on any large scale—and may, however flattering our views of success may be thought by many, easily become a ruined and an undone people. You can not, My Dear Sir, render a more essential service to your Country, than to promote as far as it may be in your power, this desireable and all interesting work. I have the Honor to be with very sincere respect & regard Yr most Obedt st

Go: Washington


P.S. The Enemy burnt a Meeting House and several Dwelling Houses & Barnes. They lost about Forty prisoners. We have suffered but very inconsiderably in this affair; and I have the pleasure to add that the Militia never turned out with greater spirit, than on this occasion.

